MEMORANDUM **
Shakil Ahemad M. Kadri, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the agency’s conclusion that even if Kadri is a Muslim, he failed to show it is more likely than not he would be tortured in India based on the objective evidence in the record, see id.; 8 C.F.R. § 208.16(c)(2), and he failed to show he would be unable to relocate safely within India, see Hasan v. Ashcroft, 380 F.3d 1114, 1123 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.